Citation Nr: 1712921	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral hands.

2.  Entitlement to service connection for arthritis, other than arthritis of the hands and of the knees.

3.  Entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent, and to include as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  His decorations include the Purple Heart, the Vietnam Service Medal with two Bronze Stars, and the Army Commendation Medal with "V" device. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

These matters were remanded by the Board in May 2014 and February 2016.

Since the issuance of the June 2016 supplemental statement of the case, the Veteran submitted a statement and medical articles in July 2016.  The Veteran also submitted a Request for Expedited Processing in which he waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).

In August 2014, the Veteran was notified of a June 2014 rating decision in which the AOJ granted entitlement to service connection for lumbosacral spondylosis, rated as 20 percent disabling; radiculopathy of the left lower extremity, rated as 10 percent disabling; and residuals of malaria, rated as noncompensable.  All three awards were effective November 14, 2006.  The June 2014 rating decision also granted entitlement to basic eligibility to Dependents' Educational Assistance, effective November 20, 2007.  In an October 2014 statement, the Veteran requested a review of his records, stating that per the August 2014 rating decision he was entitled to a retroactive payment back to November 14, 2006, however such a payment had not been received.  It does not appear that the AOJ has responded to the Veteran's request.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to service connection for arthritis, other than arthritis of the hands and of the knees, and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current arthritis of the bilateral hands is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, arthritis of the bilateral hands was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board finds the first element under Shedden has been met.  Upon VA examination in May 2016, x-rays confirmed the diagnosis of degenerative arthritis in the right and left hands.  See May 2016 VA Hand and Finger Conditions Disability Benefits Questionnaire (DBQ); see also May 2016 Wrist Conditions DBQ (regarding the left hand).

The Board finds the second Shedden element is also met.  The Veteran's service treatment records confirm that during his service in the Republic of Vietnam, the Veteran suffered injuries to both hands due to a mine explosion.  The Veteran suffered shell fragment wounds to both hands, as well as a fracture of the distal phalanx of the left thumb.  The Veteran complained of decreased range of motion in both his left and right thumbs.  See, e.g., July 1970 physical examination report (decreased range of motion of the right thumb); July 1970 left hand x-ray report; July 1970 History (Veteran reported difficulty moving left thumb); June 1970 Narrative Summary.  The Veteran was awarded the Purple Heart due to these injuries.  See June 1970 DA Form 8-275-3 (Clinical Record Cover Sheet for 3d Field Hospital in Saigon, Republic of Vietnam).

As to the third Shedden element, the Veteran contends that his current arthritis of the bilateral hands is related to the injuries he suffered in the mine explosion in service.  See, e.g., February 2015 Veteran statement; November 2006 claim.

Upon a June 2009 VA Traumatic Brain Injury (TBI) examination, the VA examiner stated he had reviewed the claims file, to include the Veteran's service treatment records.  The VA examiner noted the Veteran's reports regarding the land mine explosion during service.  The Veteran reported the steering controls in his armored personnel carrier (APC) had broken and injured the first digits of both hands.  The Veteran reported immediate pain in both hands after he awakened, and reported experiencing chronic pain involving digits number one of both hands since that injury.  The June 2009 VA TBI examiner diagnosed mild chronic posttraumatic arthritis involving digits number one of both hands, and opined that these disorders were caused by a combat injury in Vietnam in June 1970, when the APC the Veteran was driving ran over a land mine that exploded.

Upon VA examination in May 2016, the VA examiner reviewed the evidentiary record.  In the Hand and Finger Conditions DBQ, the VA examiner noted the Veteran's reports that in Vietnam in 1970 he hit a land mind with an APC, the lateral steering wheel broke off in his hands, and he had shrapnel in his hands, fractured his left thumb, and had a laceration to the right thumb.  The Veteran reported his hands eventually healed, and he went stateside to finish his time because he couldn't use weapons as his hands were wrapped up.  The VA examiner further noted the Veteran's reports that not too much had gone on over the years, but that cold weather bothers his hands, he does not have much power in them, and they ache as he has gotten older.  The Veteran further reported that currently his hands feel weak, and he does get a steady pain at the base of the thumbs, especially a kind of ache in the right thumb.

The May 2016 VA examiner opined that it is less likely as not that any current arthritis of the hands either began during or is related to an injury, disease, or other event during the Veteran's active service, to include as a result of the injuries sustained in the landmine explosion.  The May 2016 VA examiner noted the Veteran was not seen for nor treated for any arthritic condition in service, there is no medical evidence of ongoing treatment for arthritis within one year of his discharge, and traumatic arthritis from an injury would begin within two years of the injury.  The VA examiner further stated there is no medical evidence that there was any trauma into the joints of either hand while in service, but that the Veteran had shrapnel wounds that were debrided, and a nondisplaced fracture of the distal phalanx of the left thumb which, per the radiology report, did not enter the joint space.  The May 2016 VA examiner further noted that after service the Veteran was able to work as a welder and in maintenance.  Finally, the May 2016 VA examiner stated the Veteran was diagnosed with arthritis of the hands in 2016, 45 years after service, and arthritis would not be unusual in a person the Veteran's age and is part of the aging process. 

The Board finds that the June 2009 VA TBI examination report is generally supportive of the Veteran's claim.  The June 2009 VA examiner reviewed the entire evidentiary record, and noted the Veteran's reports regarding hand and finger pain during and since his active duty service.  The May 2016 VA examiner appears to have based her negative nexus opinion on the lack of documentation regarding the Veteran's hand and finger joints during and immediately following his separation from active duty service.  However, the Veteran is competent to discuss observed physical symptoms, such as a decreased range of motion and pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The May 2016 VA examiner did not address the Veteran's competent statements regarding experiencing pain in his hands right after the explosion in service, as well as pain in his hands since service.  The May 2016 VA examiner also did not address the reports of reduced range of motion of the Veteran's thumbs in his service treatment records.  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he experienced pain and reduced range of motion in his hands following the explosion in service, and that he has experienced pain in his hands since service. 

Accordingly, the Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's hand injuries due to a mine explosion in service and his current arthritis of the bilateral hands.  Accordingly, the Board finds that a grant of service connection is warranted for arthritis of the bilateral hands. 


ORDER

Entitlement to service connection for arthritis of the bilateral hands is granted.



REMAND

Arthritis

The Veteran contends that the arthritis due to his hand injuries has spread to other parts of his body, and that his entire body was subjected to severe trauma due to the land mine explosion in service.  See November 2007 notice of disagreement; November 2006 claim.  However, the Veteran has not specified in which joints he contends he experiences arthritis related to his active duty service, other than his hands and bilateral knees.  In the February 2016 decision, the Board denied entitlement to service connection for left and right knee disabilities, to include arthritis.  Further, the Board notes that per a May 2014 decision, the Board granted entitlement to service connection for a back disability, diagnosed as lumbosacral spondylosis.

Upon VA examination in May 2016, the VA examiner reported that the Veteran claimed he has no ankle problems, neck condition, or any wrist condition.  The VA examiner also indicated the Veteran stated he does not know what happened with his shoulders, and there was no specific injury, but that they just started to hurt.

Accordingly, the Board finds it is unclear as to which joints the Veteran contends he has arthritis due to his active duty service, and/or caused or aggravated by a service-connected disability, other than his hands and his knees.  On remand, the AOJ should ask the Veteran to clarify in which joint(s) he is claiming entitlement to service connection for arthritis. 

Hypertension

The Veteran contends that his current hypertension is related to his exposure to Agent Orange during his active duty service, and/or is caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  

Upon a May 2011 VA PTSD examination, the VA examiner indicated the Veteran has received VA outpatient treatment for his PTSD between 2007 and 2009.  However, VA treatment records associated with the evidentiary record are only dated up to December 2008.  On remand, the AOJ should obtain all outstanding VA treatment records.

In the February 2016 remand, the Board instructed the AOJ to obtain an addendum opinion from the September 2014 VA examiner to address whether the Veteran's current hypertension was caused or aggravated by his PTSD, and the examiner was asked to review VA's medical resources concerning the relationship between PTSD and hypertension, as cited by the Veteran's representative, as well as two articles submitted by the Veteran concerning PTSD and its effects on cardiovascular disorders and hypertension.  The VA examiner was also asked to address whether the Veteran's hypertension had its onset in or is related to his active duty service.

In May 2016, a VA examiner provided an addendum opinion regarding the Veteran's hypertension.  However, although the VA examiner stated she had reviewed the evidentiary record, including "medical literature," the examiner did not discuss any of the VA resources or specific articles referenced by the Veteran and his representative, or the propositions contained therein regarding the relationship between PTSD and hypertension.  The May 2016 VA examiner stated, "The weight of the credible medical evidence is against PTSD as a cause of hypertension," but she did not explain if she found the literature and resources cited by the Veteran and his representative not to be credible, and/or why such resources may be outweighed by other medical evidence.

Further, the September 2014 and May 2015 VA examiners both appear to base their negative nexus opinions regarding whether the Veteran's current hypertension is related to his active duty service, to include Agent Orange exposure, on the lack of a documented diagnosis of hypertension during service, or for years following service.  However, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Accordingly, on remand, the AOJ should obtain a medical opinion from a qualified examiner to address the nature and etiology of the Veteran's current hypertension.  The examiner should specifically address, with a complete rationale, whether the Veteran's hypertension is related to his exposure to an herbicide agent in the Republic of Vietnam.  The examiner should also address whether the Veteran's hypertension is caused or aggravated by the Veteran's service-connected PTSD, to include a discussion addressing the specific articles submitted by the Veteran in February 2015 and July 2016, and the VA resources referenced by the Veteran's representative in a December 2015 brief, regarding the relationship between PTSD and hypertension.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to clarify in which joint(s) he is claiming entitlement to service connection for arthritis, other than the hands and the knees.

2. The AOJ should obtain all outstanding VA treatment records, to include from the Saginaw VA Medical Center dated from December 2008 to the present.  All obtained records should be associated with the evidentiary record.

3. After #2 has been completed, and after any records obtained have been associated with the evidentiary record, obtain a medical opinion from an appropriate examiner to determine the nature and etiology of the Veteran's hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The medical opinion must include a notation that this record review took place.  

After reviewing the evidentiary record, the examiner is asked to offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should address the December 2008 positive nexus opinion from S.A.W., PAC of Ashley Family Care Center.

The examiner should also specifically address the Veteran's contention that his current hypertension is related to his exposure to Agent Orange during his Vietnam service.  The examiner should specifically note that service connection can be established on a direct basis for diseases, such as hypertension, even if they have not been shown to warrant a regulatory presumption of service connection due to herbicide exposure.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was caused by his service-connected PTSD?

The examiner should specifically discuss the articles submitted by the Veteran in February 2015 and July 2016, and the VA resources referenced by the Veteran's representative in a December 2015 brief, regarding the relationship between PTSD and hypertension.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension is aggravated by his service-connected PTSD?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

Again, the examiner should specifically discuss the articles submitted by the Veteran and the VA resources referenced by the Veteran's representative regarding the relationship between PTSD and hypertension.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


